DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DARRYL CAREY,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3246

                          [January 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 061995CF009293A88810.

   Darryl Carey, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.